DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 & 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 4 & 14, limitation the token comprises an identifier and a secret which, taken together, uniquely identify the client agent was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the the token comprises an identifier and a secret which, taken together, uniquely identify the client agent.
For at least the reason as noted, claims 4 & 14 will be interpreted in light of the specification 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4 & 14, there is insufficient antecedent basis for limitation the client agent in the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PONSFORD et al. [US 2013/0275695 A1].

Regarding claims 1 & 11, PONSFORD teaches a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform a method (PONSFORD, ¶ 0092). The method as taught in PONSFORD reads on claim 1 as shown below.

CLAIMS 1 & 11
A method, comprising:



receiving, by a cloud service, a register call for authorization to access one or more other cloud services, and the register call is received from a backup client agent and includes a registration code and;


registering, by the cloud service, the backup client agent; and 

implementing, by the cloud service, an authentication process, and the authentication process includes evaluating the registration code, wherein:
when the backup client agent is not authenticated, preventing access by the backup client agent to one or more of the other cloud services; or
when the backup client agent is authenticated, transmitting a token to the backup client agent.
PONSFORD et al.
A method performed by a system of FIG. 1 that provides a set of services, e.g., backup, restore… (PONSFORD, ¶ 0020 & 0021), comprising:
a register request for authorization to backup a file is received by Storage Manager 105 (PONSFORD, ¶ 0024), wherein the register request is received from a client 
the client system is registered to a list of authorized systems (PONSFORD, ¶ 0026); and 
login is performed by verifying username, password & private key (PONSFORD, ¶¶ 0027 & 0054); 

if login is failed, login session is terminated (PONSFORD, ¶¶ 0027 & 0054); 


if login is successful, a session token is sent to the client system (PONSFORD, ¶¶  0027 & 0054).



Regarding claims 2 & 12, PONSFORD further discloses that when the backup client agent is authenticated, the backup client agent is allowed to perform backups (PONSFORD, ¶¶ 0027 & 0028).

Regarding claims 3 & 13, PONSFORD further discloses that when the backup client agent is authenticated, one or more of the other cloud services is responsive to service calls issued to it by the backup client agent (PONSFORD, ¶¶ 0027 & 0028).

the token comprises an identifier and a secret which, taken together, uniquely identify the client agent (PONSFORD, ¶ 0054).

Regarding claims 5 & 15, PONSFORD further discloses that the registration code identifies a tenant to which the backup client agent belongs (PONSFORD, ¶¶ 0027 & 0054).

Regarding claims 6 & 16, PONSFORD further discloses that the one or more other cloud services comprise any one or more of: a policy service; a command and control service; a catalog; a restore service; an events service; and, a log upload service, e.g., services comprises restore serviced (PONSFORD, ¶ 0054).

Regarding claims 7 & 17, PONSFORD further discloses the step of issuing, by one of the other cloud services, one or more commands to the backup client agent (PONSFORD, ¶¶ 0024, 0027, 0031[Wingdings font/0xE0]0032).

Regarding claims 8 & 18, PONSFORD further discloses the step of controlling, by one of the other cloud services, one or more operations of the backup client agent (PONSFORD, ¶¶ 0024, 0027, 0031[Wingdings font/0xE0]0032).

Regarding claims 9 & 19, PONSFORD further discloses the step of issuing, by one of the other cloud services, a backup command to the backup client agent (PONSFORD, ¶ 0027).

Regarding claims 10 & 20, PONSFORD further discloses the step of issuing, by one of the other cloud services, a restore command to the backup client agent (PONSFORD, ¶ 0032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                            March 19, 2021